Citation Nr: 0212273	
Decision Date: 09/17/02    Archive Date: 09/26/02

DOCKET NO.  02-09 728	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to special monthly pension based on a need for 
aid and attendance of another person or on being housebound.


REPRESENTATION


Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran served during World War II and was discharged 
from active duty in December 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania, that denied the appellant's claim of 
entitlement to special monthly pension benefits based on the 
need for regular aid and attendance of another person.  The 
appellant, the surviving spouse of the veteran, perfected a 
timely appeal of this determination to the Board.

In August 2002, the appellant withdrew her request for a 
Board hearing and instead requested that this matter be 
forwarded to the Board for a decision.  The following month, 
the Board granted the appellant's motion to have her case 
advanced on the Board's docket.


FINDINGS OF FACT

1.  All identified relevant evidence necessary for 
disposition of the appeal has been obtained.

2.  The appellant is not blind or in a nursing home and, 
despite her disabilities, she is able to perform her own 
personal care activities without regular assistance from 
another person.

3.  With the benefit of a cane, the appellant is able to walk 
approximately five to six blocks without the assistance of 
another person and she is thus not substantially confined to 
her dwelling and immediate premises.


CONCLUSION OF LAW

The criteria for special monthly pension based on a need for 
regular aid and attendance or on being housebound have not 
been met. 38 U.S.C.A. §§ 1502, 1541 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 3.351, 3.352 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126, and 
codified as amended at 5102, 5103, 5106 and 5107 (West Supp. 
2001)) redefined VA's duty to assist a appellant in the 
development of a claim.  Guidelines for the implementation of 
the VCAA that amended VA regulations were published in the 
Federal Register in August 2001.  66 Fed. Reg. 45620 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The Board finds that all 
relevant evidence has been obtained with regard to the 
appellant's claim for special monthly pension based on a need 
for aid and attendance of another person or on being 
housebound, and that the requirements of the VCAA have in 
effect been satisfied.

The appellant has been provided with a VA examination to 
determine the nature and extent of her disabilities to 
specifically determine whether she requires the aid and 
attendance of another person or is housebound.  The appellant 
and her representative have been provided with a statement of 
the case that discusses the pertinent evidence, and the laws 
and regulations related to the claim, and essentially notify 
them of the evidence needed by the appellant to prevail on 
the claim.  In the statement of the case, the RO notified the 
appellant of the evidence needed to substantiate her claim 
and offered to assist her in obtaining any relevant evidence.  
This communication gave notice of what evidence the appellant 
needed to submit and what evidence VA would try to obtain.  
There is no identified evidence that has not been accounted 
for and the appellant's representative has been given the 
opportunity to submit written argument.  

In light of the foregoing, the Board concludes that, 
notwithstanding The American Legion's assertion in its 
September 2002 written argument that VA has not informed the 
appellant of the evidence necessary to substantiate her 
claim, she has indeed been provided with adequate notice of 
the evidence needed to successfully prove her claim.  As 
such, there is no prejudice to her by appellate consideration 
of the claim at this time without a prior remand of the case 
to the RO for providing additional assistance to the 
appellant in the development of her claim as required by the 
VCAA or to give the representative another opportunity to 
present additional evidence and/or argument.  Bernard v. 
Brown, 4 Vet. App. 384 (1993).  See also Karnas v. Derwinski, 
1 Vet. App. 308 (1991).  In this case, the record on appeal 
demonstrates the futility of any further evidentiary 
development and that there is no reasonable possibility that 
further assistance would aid her in substantiating her claim.  
Hence, no further notice or assistance to the appellant is 
required to fulfill VA's duty to assist her in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000) aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).

II.  Background and Analysis

In April 2002, the appellant filed this claim.  In doing so, 
she noted that her husband, a veteran of World War II, had 
died and that she was living with her daughter, a nurse, who 
cared for her needs.  The appellant reported that she was 
unable to live alone and that she required the use of a cane 
to walk.

Later that same month, the RO afforded the appellant a VA 
examination to determine whether she required the regular aid 
and attendance of another person or was housebound.  The 
physician indicated that the appellant was accompanied to the 
evaluation and he described her as an elderly female.  The 
examination revealed that the appellant had difficulty moving 
her right shoulder due to an old dislocation, but manages her 
activities of daily living.  The examiner also noted that the 
appellant had had bilateral knee replacement surgery and 
suffered from "poor balance at times."  Although 
acknowledging that she used a cane at times, the physician 
reported that the appellant was able to walk five or six 
blocks without the assistance of another person.

In support of this claim, the appellant submitted private 
medical records, dated from December 1998 to January 2002.  
These records show that she was seen for complaint and 
treatment of various conditions, including orthopedic, skin, 
cardiovascular, respiratory problems, and cataracts.  

Based on the above evidence, in a May 2002 rating decision, 
the RO denied entitlement to an aid and attendance and/or 
housebound allowance for a surviving spouse.  In doing so, 
the RO explained that because the evidence did not show that 
she was confined to her premises or required the aid and 
attendance of another person for activities of daily living, 
entitlement to special monthly pension was denied.

The appellant appealed, and in her June 2002 Notice of 
Disagreement, argued that her claim should be granted because 
she was in declining health and was unable to live alone.  
She also reiterated that her daughter was a nurse and 
indicated that was the reason she resided with her, implying 
that she was otherwise unable to care for her own needs.

In the June 2002 statement of the case, the RO reiterated the 
basis of the denial of the appellant's claim and set forth 
the pertinent regulations governing the adjudication of 
claims for special monthly pension based on the need for the 
aid and attendance of another person or for being housebound.

In response, in her July 2002 Substantive Appeal, the 
appellant contended that her claim should not be denied 
simply because she does not reside in a nursing home.  
Instead, she maintained that were it not for the care she 
received from her daughter, she would have no choice but to 
go to a nursing home.  As such, she asserted that her claim 
should be granted.

In order to establish entitlement to special monthly pension 
based on the need for regular aid and attendance, a surviving 
spouse must be a patient in a nursing home on account of 
mental or physical incapacity; or be blind or so nearly blind 
as to have corrected visual acuity in both eyes of 5/200 or 
less or concentric contraction of the visual field to 5 
degrees or less; or have a factual need for regular aid and 
attendance of another person.  38 U.S.C.A. §§ 1502, 1541; 38 
C.F.R. § 3.351.  

Determinations as to factual need for aid and attendance must 
be based on actual requirements of personal assistance from 
others.  In making these determinations, consideration is 
given to such conditions as:  inability of the appellant to 
dress or undress herself or to keep himself ordinarily clean 
and presentable, frequent need to adjust prosthetic or 
orthopedic appliances that by reason of the particular 
disability cannot be done without aid, inability to feed 
herself through loss of coordination of upper extremities or 
through extreme weakness; inability to attend to the wants of 
nature; or incapacity, physical or mental, which requires 
care and assistance on a regular basis to protect the 
appellant from hazards or dangers incident to her daily 
environment.  38 C.F.R. § 3.352.  It is not required that all 
of the disabling conditions enumerated in this paragraph be 
found to exist before a favorable rating may be made; the 
particular personal functions, which the appellant is unable 
to perform, should be considered in connection with his 
condition as a whole, and the need for aid and attendance 
must only be regular, not constant.  Id.

As noted above, the appellant contends that as a result of 
her disabilities, ambulation is difficult, even with the 
assistance of a cane.  Moreover, she asserts that were it not 
for the care she receives from her daughter, she would have 
to resort to living in a nursing home.  The objective medical 
evidence shows, however, that she manages her activities of 
daily living.  Although at times she experiences poor 
balance, the appellant is able to walk without the benefit of 
another person for five or six blocks.  In addition, the 
evidence does not show, nor does the appellant contend, that 
she requires the regular assistance of another person in 
activities of daily living such as to dressing herself, 
preparing her own meals, bathing, or protecting herself from 
the hazards or dangers incident to her daily environment.

If an appellant does not qualify for increased pension based 
on a need for aid and attendance, increased pension may be 
paid if the surviving spouse is permanently housebound by 
reason of disability (meaning substantially confined to her 
dwelling and the immediate premises or, if institutionalized, 
to the ward or clinical area).  38 U.S.C.A. §§ 1502, 1541; 38 
C.F.R. § 3.351.  Here, the evidence shows that the appellant 
is not substantially confined to her dwelling and immediate 
premises.  In fact, as discussed above, the April 2002 VA 
examination report reflects that she was able to walk, albeit 
with the assistance of a cane, a distance of five to six 
blocks without the assistance of another person.

In light of the foregoing, the preponderance of the evidence 
is against the appellant's claim for special monthly pension 
based on a need for regular aid and attendance or on being 
housebound.


ORDER

Special monthly pension based on a need for aid and 
attendance of another person or on being housebound is 
denied.



		
	J. E. Day
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

